Citation Nr: 0001457	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.   98-10 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel

INTRODUCTION

The veteran had active service from February to May 1987 and 
from January 1988 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which the RO granted an increased evaluation for the 
veteran's low back disability to 40 percent disabling.  
Consequently, the veteran has asserted that he is entitled to 
a higher evaluation.

During the course of the appeal, the claims folder was 
transferred to St. Petersburg, Florida and that RO maintains 
jurisdiction over the appeal.


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim for an increased rating has been 
developed.

2.  The veteran's service connected low back disability is 
manifested by mild tightening of the paravertebral muscles in 
the lumbar area and chronic low back pain, not equivalent to 
more than severe lumbosacral strain.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for the veteran's low back disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, 
Part 4 §§ 4.40, 4.71a, Codes 5286, 5289, 5292, 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where the veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service connected disorder had been 
considered by VA, he established a well grounded claim for an 
increased rating.)  It has not been shown that additional 
relevant evidence exists that is not of record.  The Board is 
satisfied that there is no further duty of VA to assist the 
veteran in the development of his claim under 38 U.S.C.A. 
§ 5107 (West 1991).  

The Board must determine whether the weight of the evidence 
supports the appellant's claim or is in relative equipoise, 
with him prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3(1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The evaluation assigned for service connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 
(1999).

The veteran's enlistment examination in 1987 indicated that 
he did not have any abnormalities of the back.  A CT scan in 
January 1991 contains a conclusion, in part, that 
radiographic changes were judged to be consistent with 
central posterior disc herniation at L5-S1 and spina bifida 
occulta formation at S1.

Based on in service treatment and a May 1992 VA examination 
report, the RO granted service connection in June 1992 for 
low back strain with herniated disc L5-S1 and congenital 
anomalies, assigning a 10 percent evaluation under Diagnostic 
Code 5295.  That rating was in effect until February 1997.  
An October 1997 rating decision granted an increased 
evaluation for the veteran's low back disability from 10 
percent disabling to 40 percent disabling effective February 
1997.  That rating is currently in effect.  Under Diagnostic 
Code 5295, a 40 percent evaluation is granted for severe 
symptoms of lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion.  A 20 
percent evaluation is for assignment where there is muscle 
spasm on extreme forward bending or unilateral loss of 
lateral spine motion in a standing position.  A 10 percent 
evaluation is warranted for lumbosacral strain where there is 
characteristic pain on motion.  A noncompensable rating is 
assigned with slight subjective symptoms only.  The Board 
finds that an increased disability evaluation in this case is 
not warranted.  

An April 1997 VA examination report indicated that the 
veteran reported that he had been doing construction type of 
work including digging ditches and heavy physical exertion 
until February 1997 when he had to stop because of continuous 
and increasingly severe back pain which was localized from 
his mid interscapular area down to the sacral area.  He did 
not use crutches or braces.  There was no evidence that he 
had surgery.  During the examination the veteran sat with a 
very straight appearing spine, but appeared to be in pain.  
He had a normal walk.  He did not have antalgic gait.  He had 
almost total loss of the lumbar lordosis.  His spinal 
musculature appeared normal.  Upon examination he had full 
forward flexion, rotation, and lateral flexion of the 
cervical spine.  He indicated that he could not do the 
forward spinal flexion test at all because it hurt too much 
and he appeared to be in pain; forward flexion and extension 
was not measured; his rotation was 10 degrees bilaterally.  
His lateral flexion was 5 degrees bilaterally.  He had 
straight leg raising sign at 40 degrees on the right, 30 
degrees on the left, and those crossed over.  He did not have 
pathologic reflexes, fasciculations, muscle atrophy, weakness 
or sensory loss.  X-rays indicated that he had spina bifida 
occulta of S1 and mild degenerative joint disease of the L1 
vertebrae.  He also had spondylolisthesis of L5-S1 and para-
spinal muscle spasm due to instability of the lumbosacral 
spine.

An August 1998 VA examination report indicated that the 
veteran claimed that since he left the service he had been 
unable to sustain any long-time employment.  He complained 
that he has pain on a daily basis, which interfered with his 
sleep.  He reported that he could hardly lift any significant 
amount of weight without producing significant increase in 
the amount of pain.  He noted that since 1997 he could no 
longer participate in athletic activities.  He mentioned that 
he used to wear a back brace, but that he felt it made his 
pain much worse so he does not wear it any more.  He also 
reported that he drives his car for 20 minutes and then gets 
so much discomfort that he has to stop and get out of the car 
and stretch out.  He reported that his pain is located 
between the lower thoracic and lumbar spine without any 
significant radiation.  

Upon examination it was noted that he was in no apparent 
acute distress.  His gait, carriage, and posture were normal.  
While standing erect, there was a little accentuation of the 
normal curvature of the lumbar spine, mild tightening of the 
paravertebral muscles in the lumbar area, and a little bit of 
tenderness on pressure especially on the right side.  He 
could stand only a few seconds on either the right or the 
left foot.  He could hardly squat.  There was no atrophy upon 
examination of the lower extremities.  He had some impairment 
on resistant motions.  Dorsiflexion of the toes and foot were 
abnormal, especially on the left side and to a lesser extent 
to the right side.  Straight leg raising yielded discomfort 
at 85 degrees on the right and to 65 degrees on the left.  
Deep tendon reflexes were symmetrically brisk and there was 
no sensory deficit in the lower extremities.  He was 
diagnosed with chronic low back pain due to back strain and a 
herniated disc.  He had forward flexion at 40 degrees, he had 
extension at 20 degrees, and he had rotation at 35 degrees 
for both the right and left.  

An August 1998 VA radiology report indicated that he did not 
have fractures or other bony abnormalities.  The 
intervertebral spaces were normal.  The examination of the 
lumbosacral spine was normal.  

An October 1998 VA progress note indicated that the veteran 
had never had a back brace.  On examination he complained of 
some occasional right hip pain, which radiated into his 
anterior thigh, but the examiner noted that it did not sound 
like typical sciatic pain.  The examination revealed that he 
had 5/5 strength throughout.  His reflexes were 2+ at the 
knees and diminished at the ankles.  Straight leg raises were 
negative bilaterally.

Based on the evidence in this case, the veteran is adequately 
rated as 40 percent disabled under Diagnostic Code 5295.  The 
evidence noted above indicates that the veteran has no more 
than severe lumbosacral strain with marked limitation of 
forward bending in standing position.  He is not entitled to 
a higher rating under Diagnostic Code 5295 because he is 
already receiving the maximum allowance under that code.  The 
Board concludes that the veteran is adequately rated.

Because the veteran has been assigned the highest rating 
under Diagnostic Code 5295, the Board has also considered 
whether a higher rating could be granted under another 
diagnostic code.  Under Diagnostic Codes 5286 and 5289 higher 
ratings are warranted if there is complete bony fixation of 
the spine (Diagnostic Code 5286) or lumbar ankylosis 
(Diagnostic Code 5289).  The veteran is not entitled to an 
additional evaluation under the above diagnostic codes, 
because there is no evidence of record that he any ankylosis 
of the spine.

It is recognized that disabilities of the musculoskeletal 
system are primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999).  Functional impairment due to pain 
must therefore, be considered.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board notes that Diagnostic Code 5295 
includes pain as one of the rating criteria.

Factors to consider, listed in 38 C.F.R. § 4.45, include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

The August 1998 VA examination report did indicate the 
veteran had some pain on movement, but that examination and 
the examination given in October 1998 did not indicate that 
he had excess fatigability, incoordination, swelling, 
deformity, atrophy of disuse, or other manifestations that 
might demonstrate additional functional impairment with his 
low back disability.  Thus, the veteran does not qualify for 
a higher evaluation under the DeLuca principles.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the rating schedule in this case 
is not inadequate, as it provides for higher ratings for 
greater degrees of back disability.  Second, the Board finds 
no evidence of an exceptional disability picture in this 
case.  The veteran has not required frequent hospitalization 
or treatment for his low back disorder.  Nor is there 
objective evidence that the disorder otherwise so markedly 
interferes with employment as to render impractical the 
application of regular schedular standards.  Therefore, the 
Board concludes that the veteran is adequately compensated by 
application of regular schedular standards and that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1999).



ORDER

The assignment of a higher disability evaluation for a low 
back disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 


